--------------------------------------------------------------------------------


Exhibit (10)-ee


LETTER WAIVER




Dated as of August 28, 2006
To the banks, financial institutions
and other institutional lenders
(collectively, the "Lenders")
parties to the Credit Agreement
referred to below and to Citibank, N.A.,
as agent (the "Agent") for the Lenders


Ladies and Gentlemen:


We refer to the Five Year Credit Agreement dated as of July 26, 2005 (the
"Credit Agreement") among the undersigned and you, and the letter waivers
thereunder dated November 23, 2005 (referred to herein as the “First Letter
Waiver”), February 17, 2006 (effective February 24, 2006 and referred to herein
as the “Second Letter Waiver”) and May 15, 2006 (the “Third Letter Waiver” and
collectively, with the First Letter Waiver and the Second Letter Waiver, the
“Waivers”). Capitalized terms not otherwise defined in this Letter Waiver have
the same meanings as specified in the Credit Agreement, the Waivers.
 
Reference is made to each of Borrower’s Announcements and the events described
under the prior Waivers, and the prior definitions of Announcements are amended
hereby to include Borrower’s: (i) press release May 19, 2006 (IRS Notice of
Administrative Adjustment for 1999 Tax Year), (ii) Borrower’s filings with the
U.S. Securities and Exchange Commission (the “SEC”) on Form 8-K, filed May 19,
2006, (iii) Borrower’s filing with the SEC on Form 8-K, filed August 8, 2006 and
(iv) Borrower’s filing with the SEC on Form 12b-25, filed August 8, 2006.


In light of these events described in the Announcements, and other confidential
information which Borrower disclosed to Agent and Lenders verbally and in
writing prior to the date hereof under the terms of confidentiality agreements
executed with each Lender (the “Confidential Disclosures”), Borrower has
requested, and the Required Lenders hereby agree that the term “Waiver
Termination Date” as defined in the Waivers is superseded and is hereby defined
for all purposes as December 15, 2006. The terms of the Third Letter Waiver
shall remain in full force and effect, as modified by this Letter Waiver,
including, without limitation, paragraphs (and any subparagraphs) three, five,
six and seven thereof, provided that subparagraph (iii) of the third paragraph
of the Third Letter Waiver shall not be effective after October 2, 2006.


This Letter Waiver shall become effective as of October 2, 2006 if, as of that
date, the Agent has received counterparts of this Letter Waiver executed on
behalf of Borrower and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Letter Waiver
(“Effective Date”).


If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning at least two counterparts of this
Letter Waiver to Susan Hobart, Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022.


With respect to the matters waived hereunder, nothing in this Letter Waiver
shall constitute an admission (1) of liability with respect to such matters, (2)
that a breach of any representation, warranty, covenant or other provisions of
the Credit Agreement has occurred, or (3) that any Default or Event of Default
has occurred under the Credit Agreement.


The Waivers, as modified by each other and this Letter Waiver, shall represent
the entire agreement with respect to the matters contained herein and, except
where otherwise noted herein or therein, shall supersede any prior agreements
whether written or oral. This Letter Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Letter Waiver by telecopier shall be
effective as delivery of a manually executed counterpart of this Letter Waiver.
 
This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.


Very truly yours,


BAUSCH & LOMB INCORPORATED


By /s/ Efrain Rivera
Title: Vice President & Treasurer


Agreed as of the date first above written:
CITIBANK, NA.,
as Agent and as Lender


By /s/ Robert J. Kane
Title: Managing Director



 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION


By /s/ Marianne Meil   
Title: Senior Vice President


BARCLAYS BANK PLC


By /s/ David Barton   
Title: Associate Director


BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY (f/k/a Bank of Tokyo-Mitsubishi Trust
Company)


By /s/ Harumi Kambara  
Title: Assistant Vice President


JPMORGAN CHASE BANK, N.A.


By /s/ Bruce Yoder   
Title: Vice President


MIZUHO CORPORATE BANK, LTD.


By /s/ Raymond Ventura  
Title: Deputy General Manager
 
U.S. BANK NATIONAL ASSOCIATION


By /s/ Eric Cosgrove   
Title: Assistant Vice President


ALLIED IRISH BANKS, P.L.C.


By___/s/ Germain Reusch     By___/s/ Anthony O’Reilly  
Title: Director     Title: Senior Vice President


HSBC BANK USA, NATIONAL ASSOCIATION


By /s/ J. Carroll   
Title: First Vice President


THE NORTHERN TRUST COMPANY


By /s/ Karen E. Dahl   
Title: Vice President